DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive. 
The examiner notes that there is not interview of record dated January 26, 2021, as suggested in Applicant’s remarks.  Additionally, no arguments were presented to the examiner prior to the remarks filed February 10, 2021.  
However, the examiner does recall a brief phone conversation (i.e. in no way a formal interview).  Only a discussion of qualifying prior art occurred on January 21, 2021, wherein the examiner explained that a reference qualified as prior art under 35 U.S.C 102(a)(1) and was thus not subject to a 35 U.S.C. 102(a)(2) exclusion.  No arguments were presented.  The examiner apologizes for this misunderstanding.  However, the examiner notes that no indication of reconsideration (as stated by the Applicant on pg. 3 of the remarks) was made during this brief phone call.
In response to the arguments regarding claim 1, specifically the limitation which states “wherein the control device stops an operation of the robot when the detected external force is equal to or greater than a first threshold,…” the examiner respectfully disagrees.  As stated in [0038] of Naitou, with reference to Figs. 4 and 5, “Thus, at step S13, the external force variation monitoring unit 23 either stops the robot 10 or stops the retreat operation.”  That is, at least one operation (operation of the robot or the retreat operation) is stopped when a detected force is above a threshold A1 (see at least Fig. 4; Fig. 5 “YES” in step s13).  Emphasis added.
To reiterate, regardless of the interpretation of the value A2 (which is not used in the rejection), at least some operation is stopped when the determination that a force exceeds a first threshold (i.e. YES in step s13, where step s18 eventually occurs) is made.
Furthermore, any performance of a “retreat operation,” as taught by Naitou, is stopping or altering the natural operation of a robot in and of itself (see at least [0011], disclosing causing the robot to move in a direction that reduces external force, i.e. an operation that would increase external forces is stopped), and would therefore read on the claim limitation as argued. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Naitou et al. (US PUB 2016/0243705, hereinafter Naitou) in view of Morioka et al. (US PUB 2012/0259464, hereinafter Morioka).
Regarding claim 1, Naitou teaches:
 A human-cooperative robot system, comprising (Abstract):
a robot (Fig. 1, element 10); and
a control device that controls the robot (Fig. 1, element 20),
wherein the robot is provided with a sensor that detect an external force applied to the robot ([0022]; Fig. 1, element S and element 21, disclosing an external force sensor S and an external force estimating unit), and
wherein the control device stops an operation of the robot when the detected external force is equal to or greater than a first threshold (Fig. 5, element s18; [0038], disclosing stopping the robot when the external force is greater than a threshold A1 (see element s13)),…
Naitou does not explicitly teach:
and the control device issues a warning when the detected external force is equal to or greater than a second threshold exceeding the first threshold.
However, in the same field of endeavor, robotics, Morioka teaches:
and the control device issues a warning when the detected external force is equal to or greater than a second threshold exceeding the first threshold (Fig. 2, element s7, [0041], disclosing outputting an alarm signal, i.e. a warning, when an external force exceeds a threshold).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Naitou to include issuing a warning, as taught by Morioka, after exceeding a threshold.  One would have been motivated to make this modification in order to inform the operator of an error, and thus provide a safer workspace for a human operator, as described in [0005-0006] of Naitou.
	Furthermore it would have been obvious to one of ordinary skill in the art to have issued the warning after the stopping of the robot, in order to inform an operator of excessive force and therefore prevent damage to the robot.
	Regarding claim 2, the combination of Naitou and Morioka teaches:
	A human-cooperative robot system according to Claim 1, wherein the control device causes the robot to perform a retreating operation in a direction in which the external force is reduced when the external force detected by the sensor is equal to or greater than a third threshold, which is smaller than the first threshold (Abstract; Fig. 5, element S15; [0036], disclosing issuing a retreat command, i.e. performing a retreating operation in a direction which reduces external force). 
	The examiner notes the difference in the claimed invention and the prior art is the use of an additional threshold.  However, it would have been obvious to one of ordinary skill in the art to try to reduce an amount of external force on the robot by performing the retreating operation before stopping the robot, choosing from the finite, identified, and predictable solutions or either performing the retreating option before or after stopping the robot to reduce an external force (See MPEP 2143).In addition, or alternatively, the utilization of multiple thresholds is seen as a mere duplication of parts, in that one of ordinary skill would immediately appreciate that different thresholds could be utilized in order to perform differing actions, the suggestion/motivation being to provide progressive action based on progressive threat levels. 

	Regarding claim 4, the combination of Naitou and Morioka teaches:
A human-cooperative robot system according to Claim 1, wherein:…
	Furthermore Morioka teaches:
…the control device is provided with an alarm device ([0042], disclosing an alarm device);
and the warning is issued by activating the alarm device ([0042], disclosing issuing an alarm by an alarm device).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Naitou to include issuing a warning as taught by Morioka.  One would have been motivated to make this modification in order to inform the operator of an error, and thus provide a safer workspace for a human operator, as described in [0005-0006] of Naitou.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Naitou in view of Morioka, and further in view of Ishikawa et al. (US PUB 2020/0016742, hereinafter Ishikawa).
Regarding claim 3, the combination of Naitou and Morioka teaches:
A human-cooperative robot system according to Claim 1,…
The combination does not explicitly teach:
wherein the warning is issued by causing the robot to operate in a vibrating manner.
However, in the same field of endeavor, robotics, Ishikawa teaches:
wherein the warning is issued by causing the robot to operate in a vibrating manner ([0081-0082], disclosing issuing a warning to the operator via vibration of the robot).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the robot taught by Naitou to include issuing a vibration warning as taught by Ishikawa.  One would have been motivated to make this modification in order to inform the operator of an error, and thus increase efficiency, as described in [0082-0083] of Ishikawa.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664